Citation Nr: 0916520	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member has honorable service in the US Army from 
July 1970 to October 1971, from October 1971 to June 1972, 
and from November 1973 to October 1975.  He passed away on 
May [redacted], 2005.  The appellant is the service member's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 2005, which 
denied entitlement to service connection for the cause of the 
service member's death and for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318.  The matter was adjudicated by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The service member died in May 2005; the Certificate of 
Death listed the primary cause of the service member's death 
to be pneumonia.  Other disabilities listed on the death 
certificate included a myocardial infarction, a seizure, and 
hypertension.  

3.  At the time of death, the service member was receiving VA 
compensation benefits for his service-connected PTSD.  

4.  Competent medical evidence establishing a nexus between 
the cause of the service member's death and service or a 
service-connected disability has not been presented.

5.  The service member was not evaluated as totally disabled 
from service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than five years immediately preceding 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the service member's 
death, to include entitlement to educational benefits 
pursuant to 38 U.S.C.A. Chapter 35, is not warranted.  38 
U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 
3.309, 3.312, 3.807 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 
20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that the service member, a Vietnam War 
service member, had been receiving VA compensation benefits 
at the time of his death.  He had been service-connected for 
post-traumatic stress disorder (PTSD) and a lower back 
disability.  A 100 percent rating had been assigned for the 
psychiatric disorder and a 10 percent evaluation had been 
awarded for the lower back disorder.  He had been in receipt 
of a 100 percent rating since November 1, 1997.  

The service member died on May [redacted], 2005.  Per the Certificate 
of Death, the immediate cause of death was pneumonia.  Three 
other conditions were listed on the death certificate; these 
were hypertension, a myocardial infarction, and a seizure 
disorder.  Neither of the service member's two service-
connected disorders was shown on the Certificate of Death.  

Following the service member's death, the appellant submitted 
a claim for VA compensation benefits.  She has presented a 
two-prong argument as to why she believes the service 
member's death was caused by his service-connected disorders.  
In the first instance, she has submitted an opinion by the 
service member's former doctor that wrote that the service 
member's PTSD "markedly contributed to his death".  
Alternatively, she has averred that the service member's PTSD 
resulted in the development of a heart condition that 
ultimately led to his death.  To support her assertions with 
respect to the relationship between the heart disability and 
psychiatric disorder, the appellant has submitted excerpts 
from treatises that she has discovered on the internet.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter, dated 
June 2005, sent to the appellant from the agency of original 
jurisdiction (AOJ).  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection for the cause of the service member's 
death along with her claim involving 38 U.S.C.A. § 1318, and 
her, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and her representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's 
contentions (along with those made by her representative) as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the service member's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail herself to this 
opportunity but she has submitted documents in the support of 
her claim.  The appellant was given notice that the VA would 
help her obtain evidence but that it was up to the appellant 
to inform the VA of that evidence.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The service member served honorably in the US Army for a 
little over five years.  During that time, he was stationed 
in the Republic of Vietnam.  As a result of his service in 
Vietnam, he was eventually awarded service connection for 
post-traumatic stress disorder (PTSD).  He also received VA 
compensation for a lower back disability.  

A review of the service member's service medical treatment 
records indicates that while in service, he was not treated 
for any type of cardiac disability, disorder, or disease.  
There also is no evidence of any type of seizure disorder.  
Most importantly, he did not receive any type of treatment 
for pneumonia (the condition that caused his death) or any 
other type of bronchial condition while in service.  As 
indicated, after he was released from active duty, he 
eventually applied for VA compensation benefits.  Service 
connection was first granted for his lower back disability 
and then awarded for his PTSD.  By November 1997, eight years 
prior to his death, the appellant was in receipt of a 100 
percent disability rating.  Chapter 35 benefits, of 38 
U.S.C., were also awarded in November 1997.  Also noted in 
the record is the fact that the service member never sought 
service connection for hypertension or congestive heart 
failure during this time period.  He also never submitted a 
claim for entitlement to service connection for a pulmonary 
condition to include the residuals of pneumonia.  

Approximately eight years after he had been awarded a 100 
percent rating for PTSD, the appellant passed away on May [redacted], 
2005.  The Certificate of Death reported the immediate cause 
of death as pneumonia due to or as a consequence of a 
myocardial infarction.  The Certificate of Death further 
listed a "seizure" as causing the myocardial infarction.  
Hypertension was also listed as a secondary cause of death.  
An autopsy was not performed and no other reasoning was 
reported on the death certificate.  After the service member 
passed away, the appellant submitted a claim for benefits.  

I.  Cause of Death

The surviving spouse of a service member who has died of a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 
(1995).  The death of the service member will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2008).  The appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2008).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a service member has died is service-
connected are the same standards and criteria employed for 
determining whether a disability is service connected 
generally, i.e., while the service member is still alive.  38 
U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for 
Dependency and Indemnity Compensation [DIC] are decided 
without regard to any prior disposition of those issues 
during the service member's lifetime.  38 C.F.R. § 20.1106 
(2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The service member's service medical records are negative for 
any findings or treatment for any type of cardiac disability 
or for seizures or for pneumonia.  The post-service medical 
records show extensive treatment for the service member's 
psychiatric disorder and his alcohol dependency.  They also 
indicate that the service member suffered from hypertension.  
They do not show, until shortly before the service member's 
death, complaints of or findings indicative of a bronchial 
condition such as pneumonia.  In other words, these medical 
treatment records do not suggest that any unknown seizure 
disorder or his cardiac disorder or his pneumonia was related 
to service or caused by or the result of a service-connected 
disability.  

The record does contain a two-sentence opinion from the 
service member's private health care provider.  It is dated 
June 14, 2006, and it states the following:

	. . . It is my opinion that his 
posttraumatic stress disorder began 
during his tour of duty in Vietnam and 
markedly contributed to his death.

The doctor did not provide any additional comments with 
respect to his assertion.  He did not submit copies of 
treatises or opinions that would corroborate his hypothesis.  
He did not comment on the Certificate of Death that indicated 
that the service member's immediate cause of death was 
pneumonia.  Moreover, there is no indication from the record 
that the doctor based his opinion after reviewing all of the 
service member's medical records and claims folder.  

Alternatively, the appellant and her representative have 
submitted selections she has gathered from the internet.  
They have suggested that as a result of the service member's 
PTSD, he developed a cardiac disorder (more specifically 
hypertension).  They cited a study that insinuated that 
individuals who suffered from PTSD also had an increased 
rated of experiencing hypertension.  Another selection noted 
that stress had an effect on an individual's heart and that a 
psychiatric disorder could produce a cardiac condition.  The 
appellant's representative provided more specific in the 
argument submitted on behalf of the appellant.  In essence, 
the representative opined that the service member's PTSD 
produced the service member's hypertension which, in turn, 
ultimately led to or caused the service member's death.  It 
is noted, however, that neither the appellant nor his 
representative has proffered documents that would indicate 
how the service member's primary cause of death, the 
pneumonia, was caused by or related to his PTSD or any other 
condition.

It is noted by the Board that neither the appellant nor her 
representative claimed that the author's of the literature 
reviewed the service member's claims folder or his medical 
records.  Moreover, even though they made their assertions, 
they did not suggest that they were medical experts and that 
their hypotheses were, in fact, conclusive medical opinions.  
Also, neither individual submitted an opinion from a medical 
doctor, who had reviewed the service member's medical 
history, that corroborated their assertions.   

Nevertheless, in support of her appeal, the appellant has 
written that the service member's death was somehow related 
to his military service.  She has also inferred that the 
service member's heart condition began in or was the result 
of his military service.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  38 C.F.R. § 
3.159(a)(2) (2008).  She, however, has not shown, nor 
claimed, that she is qualified, through education, training 
or experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, her opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
her husband suffered from a heart disability.  However, she 
is not competent to say that her husband had an actual 
disability that was related to his service or to a condition 
he suffered therefrom while he was in service or that it was 
related to a service-connected disability.  In other words, 
there is no indication that she possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband suffered from a heart 
disability because of his military service, or that his heart 
disability (and subsequent death) was caused by his post-
traumatic stress disorder.  The Board also believes that the 
appellant is sincere in expressing these opinions.  However, 
the matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  The appellant is 
not competent to provide more than simple medical 
observations.  She is not competent to provide complex 
medical opinions regarding the nature of the appellant's 
cardiac disability.  See Barr.  Thus, the lay assertions are 
not competent or sufficient.

While the record indicates that the service member was being 
treated for various disabilities and conditions since his 
release from active duty, there is no evidence that any of 
the disabilities were related to his military service.  There 
is no medical evidence contained in the claims folder that 
would explain why the VA should consider the service member's 
ultimate cause of death, his pneumonia, or any other 
bronchial condition should be service-connected.  In other 
words, the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant.  Thus, despite the appellant's contentions, 
medical evidence showing that the service member's death was 
caused by or related to his service or to a service-connected 
disability, or due to a disability that should have been 
service-connected, has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

The Board recognizes that the appellant has submitted a 
written opinion by her husband's doctor that states that the 
service member's PTSD ultimately caused his death.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  This assessment of credibility and weight to be 
given the evidence includes scrutiny of a medical 
professional's statements in association with such related 
factors as the basis for the opinions rendered, i.e., 
presence or absence of clinical records.  While professional 
opinions must be considered, VA is not bound to accept any 
such opinion considering the merits of the claim. See, i.e., 
Hayes v. Brown, 5 Vet. App. 60 (1993).

The service member's doctor's statement appears to have been 
based solely on statements provided by the appellant.  There 
is no indication that the doctor reviewed the service 
member's claims folder and it is totally unclear what, if 
any, medical records he used for the basis of his opinion.  
Moreover, the examiner did not provide any corroborative 
treatises or excerpts that would give his statement more 
credibility.  Additionally, the doctor never provided 
comments as to how the service member's pneumonia, the cause 
of death listed on the Certificate of Death, was related to 
or caused by his PTSD.  It is unclear to the Board, based on 
the scant information provided by the examiner, how the 
doctor could have hypothesized that the service member's 
death was due to his PTSD - especially when the psychiatric 
disorder was not listed on the Certificate of Death as a 
factor in the service member's death.  The opinion itself 
does not provide underlying reasons and bases for its 
conclusion.  As such, the Board finds the statement from the 
physician inconclusive and speculative.  It is not definitive 
in proving the claim.  The assertion is deemed to be of 
limited weight as the statement fails to assert a medical 
basis upon which the suppositions have been predicated 
thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  It is the conclusion of the Board that the 
hypothesis lack significant probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the service member's service did not cause or contribute 
to the service member's death.  Hence, service connection for 
the cause of the service member's death is denied.

II.  38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the service member.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  If, as here, 
the service member's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
service member who dies not as the result of the service 
member's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2008).  The service-connected disability(ies) 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least 5 years 
from the date of the service member's separation from 
service.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22 (2008).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the service member's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the service member hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the service member's 
death and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the service member's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the service member, during his or 
her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (service member required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased service member had been totally disabled for eight 
years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-17 (Apr. 5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the service member's survivor, 
i.e., claims where no claim had been filed during the service 
member's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

The appellant was married to the service member at the time 
of his death.  As noted above, during his lifetime, the 
service member had not established service connection for any 
type of cardiac disorder, to include hypertension, congestive 
heart failure with shortness of breath, or any other type of 
heart condition.  He was, however, service-connected for PTSD 
and had been assigned a 100 percent disability rating since 
May 5, 1999.  He passed away on May [redacted], 2005, which means 
that he was in receipt of a 100 percent rating for six years, 
twelve days.  Hence, a 100 percent disability evaluation was 
not in effect for ten years prior to the service member's 
death as required by 38 C.F.R. § 3.22 (2008).  The 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the service member's PTSD caused the service member to 
suffer from a heart condition, to include hypertension, that 
ultimately led to the service member's death, or, 
alternatively, that he should have been assigned a 100 
percent rating for his PTSD from 1995.  Yet, these are merely 
allegations and they are tantamount to a "hypothetical 
claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal is denied.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002) is not warranted, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

1.  Entitlement to service connection for the cause of the 
service member's death is denied.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


